Title: To James Madison from Armistead T. Mason, 15 September 1817
From: Mason, Armistead T.
To: Madison, James


Sir,Selma 15 Sepr. 1817
I have had the honor to receive your favor of the  Ultimo covering a subscription paper for the Central College of Va.

Altho’ my knowledge of the deficiency of public spirit in this section of the state forbids me to hope for any considerable contributions in this County towards that Institution, yet it is an object so interesting & important that I will not be discouraged from making every exertion in my power to promote it.
When I shall have obtained all the aid I can from those who may be disposed to contribute towards it I will as you request return the Subscription to you.
Permit me to request you to present me very respectfully to Mrs Madison, and also to accept for yourself the assurance of my great respect. Your friend & obt Servt
Armistead T. Mason
